IN THE UNITED STATES COURT OF APPEALS
                                                                           United States Court of Appeals
                              FOR THE FIFTH CIRCUIT                                 Fifth Circuit

                                                                                FILED
                                  _____________________
                                                                               July 20, 2009
                                      No. 08-31031
                                   Summary Calendar                       Charles R. Fulbruge III
                                  _____________________                           Clerk


HEATHER WEATHERS

                                                                            Plaintiff-Appellee

v.


SCHOOL BOARD OF LAFAYETTE PARISH

                                                                       Defendant-Appellant




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                  (6:06-CV-1042)


Before WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Defendants-Appellants Lafayette Parish School Board, James H.

Easton, and Joseph Craig obtained a summary judgment of dismissal of the

employment discrimination action filed against them by Plaintiff-Appellee

Heather Weathers, which dismissal was affirmed on appeal.                             Appellants

returned to district court seeking attorneys’ fees as prevailing parties under

32 U.S.C. § 1988 and 28 U.S.C. § 1927. In a Memorandum and Order filed


       *
           Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
C IR . R. 47.5.4.
October 8, 2008, the district court rejected the Appellants’ motion for

attorneys’ fees but granted their request for costs. For essentially the same

reasons set forth by the district court, the judgment appealed from is, in all

respects,

AFFIRMED.




                                      2